         Case
          Case1:17-cr-00600-NRB
               1:17-cr-00600-NRB Document
                                  Document94-1
                                           95 Filed
                                               Filed04/27/20
                                                     04/27/20 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                                          Sealing Order
          v.
                                                                             S2 17 Cr. 600 (NRB)
WILLIAM McFARLAND,

                           Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Kristy J. Greenberg,

Assistant United States Attorney, of counsel; it is hereby ORDERED that:

       Consistent with Federal Rule of Criminal Procedure 49.1 and Southern District of New

York Electronic Case Filing Rules and Instructions Section 21, to protect the privacy interest of

the defendant in his medical records, the medical records attached to the Government’s

opposition to the defendant’s motion for compassionate release shall be filed under seal, except

that copies may be retained and used or disclosed by the Government or the Clerk’s Office, as

need be to effect and enforce this Order, without further order of this Court.

Dated: New York, New York

       April 27, 2020
       __________________

                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE




09.10.2013
